NUMBER 13-15-00297-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DANIEL GARCIA,                                                          APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                                      ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      This cause is before the Court on appellant’s motion for extension of time to file

his initial brief and appellant’s motion to abate pending completion of the record due to

missing exhibits admitted during the hearing on defendant’s motion to transfer venue.

The reporter’s records in this cause was filed on November 12, 2015 and November 13,
2015, and a supplemental volume was filed on August 4, 2017. Appellant has advised

this Court that the records do not contain two of the exhibits admitted during a change of

venue hearing held on April 30, 2015. The complained of exhibits are Venue DX-1 and

Venue DX-2. After review of the record, this Court determined Venue DX-1 was not

contained in the record because it is a DVD disc on file with the Nueces County District

Clerk’s Office and Venue DX-2 is located in Volume 10 of the reporter record beginning

at page 121.

         When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted item. See TEX. R. APP. P.

34.6(d).    Accordingly, appellant’s motion to abate is GRANTED and the appeal is

ABATED.

         The trial court clerk of the 214th Judicial District Court of Nueces County is directed

to prepare a supplemental reporter’s record in this cause to include Venue DX-1. The

supplemental record shall be filed with this Court within 30 days from the date of this

order.

         This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court. Therefore, having determined the record to be

incomplete, appellant’s motion for an extension of time to file his brief is GRANTED.

Appellant’s initial brief is due no later than 30 days after receipt of the supplemental

record, no further extensions will be granted absent exigent circumstances.




                                                2
       IT IS SO ORDERED.

                               PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of November.




                           3